Citation Nr: 1025671	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1965, as well as on active duty for training (ACDUTRA) with the 
National Guard from April 1960 to October 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO denied a claim 
for a TDIU.   The Veteran filed a notice of disagreement (NOD) 
later in September 2006.  A statement of the case (SOC) was 
issued in January 2007; and later the same month, the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals).  

In February 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In June 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested action, 
the AMC continued to deny the claim (as reflected in a September 
2009 supplemental SOC), and returned the matter to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for diabetes 
(rated as 20 percent disabling); for peripheral neuropathy of the 
right and left lower extremities secondary to diabetes (each 
rated as 20 percent disabling); peripheral neuropathy of the 
right and left upper extremities secondary to diabetes (each 
rated as 10percent disabling ); and erectile dysfunction (rated 
as 0 percent disabling, or noncompensable); his combined rating 
is 60 percent.    

3.  As the Veteran's service-connected disabilities arise from a 
common etiology (i.e. diabetes), they meet the percentage 
requirements for the award of a TDIU; however, the weight of the 
medical opinion and other evidence indicates that that these 
disabilities do not prevent him from obtaining or retaining 
substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  This 
appeal involves a claim for a TDIU, which is a claim for 
increase.  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate a claim for a TDIU, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  This letter also requested 
that the appellant submit any evidence in his possession 
pertinent to the claim, consistent with Pelegrini and the version 
of 38 C.F.R. 
§ 3.159 then in effect.  Additionally, the letter also provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations.  The 
September 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the June letter.  
Hence, the June 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of VA medical records, 
and the reports of January 2006, March 2007 and March 2009 VA 
peripheral nerve examinations, January 2006 and March 2007 VA 
diabetes examinations, and March 2007 and March 2009 VA 
genitourinary examinations.   Also of record and considered in 
connection with the appeal is the transcript of the RO and Board 
hearings, along with various written statements provided by the 
Veteran, and by his representative on his behalf.  The Board 
notes that no further RO action, prior to appellate consideration 
of this claim, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, total disability ratings for  
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at  least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38  C.F.R. §§ 3.340, 
3.34l, 4.16(a).

For the above purpose of one 60 percent disability, or one 40  
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  Id. 

In this case, the Veteran has been granted service connection for 
diabetes (rated as 20 percent disabling); for peripheral 
neuropathy of the right and left lower extremities as secondary 
to diabetes (rated as 20 percent disabling for each extremity), 
peripheral neuropathy of the left and right upper extremities as 
secondary to diabetes (rated as 10percent disabling for each 
extremity) and erectile dysfunction as secondary to diabetes 
(rated as noncompensable).  His combined rating is 60 percent.   
Thus, as all of the Veteran's service-connected disabilities 
result from a common etiology (i.e., his diabetes), the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are 
met.  The remaining question, then, is whether the Veteran's 
service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet.  App. 524, 529 
(1993).  Consideration may be given to a Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet.  App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted. 

VA medical records dated from 2005 to 2008 reflect ongoing 
treatment and evaluation for diabetes, peripheral neuropathy and 
erectile dysfunction.  A May 2005 primary care progress note 
reflects that the Veteran was complaining of paresthesias of the 
large toes.  A November 2005 progress note shows that the Veteran 
was found to have intact strength in the lower extremities with 
sensation to pin prick and monofilament intact.  

A January 2006 VA physical medicine and rehabilitation progress 
note reflects that the Veteran was complaining of left arm pain.  
He also indicated that he sometimes had a tremor when he lifted a 
cup with his right hand.  Additionally, he reported episodes of 
sharp plantar pain and burning associated with diabetes mellitus 
and poor circulation.  It was noted that the Veteran had had an 
exacerbation of chronic low back pain with improving right lower 
extremity radicular symptoms associated with L4-S1 radicular 
changes.  

A September 2006 VA primary care note reflects that the Veteran's 
diabetes was found to be well-controlled and that he was not 
noted to have any gross motor or sensory deficits.  A September 
2008 progress note indicates that the Veteran was taking 
Metformin for diabetes.  

On January 2006 VA peripheral nerves examination, the Veteran 
complained of paresthesias and pain in the lower extremities, 
particularly when he walked.  He indicated that his legs felt 
tired and that this feeling was aggravated by walking.  He also 
reported a burning sensation in the plantar region bilaterally.  
Additionally, he indicated that he had decreased grip strength in 
both hands, along with numbness.  He noted that his symptoms were 
constant but he did not describe any functional loss.  The 
Veteran indicated that he was no longer working and used to work 
making glass and aluminum doors.  He described his main problem 
as walking long distances.  He indicated that he drove short 
distances.  

Sensorimotor examination revealed normal findings and the 
examiner indicated that the Veteran's symptoms suggested 
neuropathy.  Electrodiagnostic studies showed evidence of a 
severe sensorimotor peripheral neuropathy in the lower 
extremities and moderate sensorimotor peripheral neuropathy in 
the upper extremities.  

On January 2006 VA diabetes examination, it was noted that the 
Veteran followed a restricted diet due to his diabetes and that 
there were no restrictions of his activities.  Treatment for the 
diabetes consisted of taking oral medication (i.e. Metformin).  
He was not noted to have any diabetic complications, aside from 
peripheral neuropathy.  The examiner diagnosed the Veteran with 
diabetes, type 2, with neuropathy and no nephropathy or 
vasculopathy.  

In his July 2006 application for a TDIU, the Veteran indicated 
that he worked at the Zenith Metal Corporation from 1965 to 1985 
as piece work supervisor and from 1986 to 1998 at the Kelly 
Aluminum Company as a screen door maker.  He also indicated that 
he completed his G.E.D. and that he did not stop working until 
age 62 (i.e. in 2003 or 2004), the point at which he was able to 
collect Social Security Old Age benefits.  However, he felt that 
the impairment from his service-connected disabilities was 
severe, beginning in 2001. 

On March 2007 VA peripheral nerves examination, physical 
examination revealed that the Veteran's muscle strength was 
intact in all four extremities.  Sensory examination showed that 
the Veteran had decreased vibration and position sense in the 
fingertips of both hands, absent vibration and position sense in 
the toes of both feet and absent reflexes in all four 
extremities, aside from normal Babinski reflexes.  

The examiner noted that the Veteran needed to use a one point 
cane for ambulating due to imbalance.  The examiner diagnosed the 
Veteran with generalized peripheral neuropathy and found that the 
disability prevented participation in sports, had a severe effect 
on chores, had a moderate effect on shopping, exercise and 
traveling, had a mild effect on recreation, and had no effect on 
feeding, bathing, dressing, toileting or grooming.  The examiner 
noted that on prolonged trips, the Veteran required position 
shifts every half an hour.  

On March 2007 VA genitourinary examination, the Veteran was 
diagnosed with erectile dysfunction most likely secondary to 
diabetes. 

During the February 2008 Board hearing the Veteran testified that 
he was slowly losing the strength in his right arm.  He indicated 
that he could not maintain his grasp, that he could not lift his 
right hand over his head, and that he had a lot of pain in the 
area.  He also experienced tingling in the hand and arm.  
Additionally, he reported severe pain in the left arm and hand 
and even more limited strength than on the right.  He noted that 
when he would pick up something like a cup that was heavy his 
hand would begin to tremble.  He also reported more severe 
tingling and loss of sensation in the left arm and hand as 
compared with the right side.  

Regarding the lower extremities, the Veteran indicated that he 
had constant pain and cramps from the lower back to the ankle, 
all the way down to the base of his feet, which were swollen and 
painful.  The left lower extremity was a little worse than the 
right.  The Veteran felt that he could not continue to work 
because of lower extremity impairment and also because he would 
sometimes get dizzy and fall.  For this reason, he used a crutch 
and also wore diabetic shoes.  He reported that he would 
sometimes try to do heavy work but would have to stop due to 
pain.  He felt like he could probably get a job where he could 
work for an hour but he did not think he could work full time 
because he always had to be switching positions.   

On March 2009 VA genitourinary examination, the Veteran reported 
that his erectile dysfunction had gotten progressively worse.  
The examiner commented that the Veteran had erectile dysfunction 
secondary to diabetes and age and that the dysfunction did not 
respond to oral medications.  The examiner indicated that the 
erectile dysfunction did not render the Veteran unable to obtain 
or retain substantially gainful employment.  

On March 2009 VA diabetes examination performed by Dr. P., an 
internist, it was noted that the Veteran's diabetes was stable 
and that he took oral medication (i.e. Metformin) for it.  The 
Veteran was instructed to follow a special diet and was not 
restricted in his ability to perform strenuous activities.  
Regarding the peripheral neuropathy, the Veteran reported 
symptoms of paresthesias, loss of sensation and pain in all four 
extremities.  

Physical examination revealed an essentially normal examination 
of the four extremities, with only trophic changes noted, in the 
form of thin skin and absent hair.  The examiner noted that the 
Veteran was not employed and that his peripheral neuropathy had a 
severe effect on chores, shopping, exercise and sports, a 
moderate effect on recreation, traveling and driving and no 
effect on bathing, dressing and toileting.  The examiner found 
that the Veteran was unemployable on account of his service 
connected diabetes mellitus with peripheral neuropathy of the 
four extremities.  The examiner noted that the peripheral 
neuropathy impaired the Veteran's functional ability to perform 
his past work in aluminum and glass assembly.  

On March 2009 VA peripheral nerves examination, performed by Dr. 
M., a neuromusculoskeletal physician, the Veteran reported that 
his peripheral neuropathy of the four extremities had become 
progressively worse.  His reported symptoms included weakness, 
pain and cramps.  Physical examination did not reveal any motor 
impairment.  On sensory examination, vibration and light touch 
was decreased distally in all four extremities.  Reflex 
examination showed absent reflexes except for Babinski reflexes, 
which were normal.  There was no muscle atrophy, tics, abnormal 
muscle tone or bulk, and no joints were affected by the nerve 
disorder.  The examiner noted that the Veteran claimed some 
balance problems and that he used a cane.  However, the examiner 
did not attribute the cane use to balance problems.  Instead he 
attributed it to osteoarthrosis.

The examiner diagnosed the Veteran with mild sensory diabetic 
peripheral neuropathy in the upper and lower extremities without 
significant changes or motor component since the previous March 
2007 examination.  The examiner found that the peripheral 
neuropathy certainly did not present any clinical criteria for 
unemployability since the condition was mild, without a motor 
component, and thus would not render the Veteran unable to obtain 
and retain substantially gainful employment.  The examiner noted 
that the neuropathy prevented exercise and sports, had a moderate 
effect on chores, had a mild effect on shopping, recreation and 
traveling and had no effect on bathing, dressing, toileting and 
grooming.   

The foregoing medical opinion evidence is conflicting as to 
whether the Veteran is unemployable due to his service-connected 
disabilities.  Dr. P., an internist, found that the Veteran was 
unemployable, indicating that his diabetes with peripheral 
neuropathy would impair his functional ability to do his past 
work in aluminum and glass assembly.  On the other hand, Dr. T., 
a neuromusculoskeletal physician found that the Veteran's 
peripheral neuropathy was mild and thus, would not render the 
Veteran unable to obtain and retain substantially gainful 
employment.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

The Board finds the opinion of Dr. T. to be more persuasive.  
Notably, Dr. T. made a definite finding that the Veteran is not 
unemployable due to his peripheral neuropathy.  In contrast, Dr. 
P. found that the Veteran could not engage in his prior work due 
to peripheral neuropathy but did not specifically find that the 
Veteran would be precluded from less strenuous forms of 
substantially gainful employment.  Also, as Dr. T. is a 
neuromusculoskeletal physician and Dr. P. is an internist, the 
Board attaches more weight to Dr. T's findings concerning the 
severity of the Veteran's peripheral neuropathy.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (assessing the probative 
value of medical evidence includes considering the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches).  

The Board is cognizant that the January 2006 electrodiagnostic 
testing was suggestive of severe neuropathy in the lower 
extremities and moderate neuropathy in the upper extremities.  
However, given that the physical examinations of record do not 
show any significant objective findings of motor impairment, the 
Board favors the definite finding of mild impairment made by Dr. 
T. over the finding suggested by the electrodiagnositic testing.  
Also, the results of the electrodiagnostic testing were not used 
in support of any findings concerning the Veteran's 
unemployability.      

Additionally, although Dr. T. did not make a specific finding as 
to the effect of the Veteran's diabetes on his unemployability, 
there is no medical evidence to suggest that the diabetes would 
have any significant impact on his ability to engage in 
substantial gainful employment.  Rather, the medical evidence, to 
include the report of the March 2009 diabetes examination, shows 
that the Veteran does not have insulin dependent diabetes and is 
not required to restrict strenuous activities as a result of the 
disease.  Instead, the diabetes has been found to be stable 
through the use of oral medications and a restricted diet.  The 
Board further notes  Veteran's other service connected 
disability, erectile dysfunction, is not shown to have any effect 
on his employability but only on his sexual function.  

Accordingly, the Board concludes that the weight of the medical 
opinion and other evidence indicates that the Veteran's service 
connected disabilities do not render him unemployable.   

Further, to whatever extent the Veteran and his representative 
attempt to establish the Veteran's entitlement to a TDIU on the 
basis of lay assertions alone, the Board emphasizes that neither 
the Veteran nor his representative is shown to possess expertise 
in medical or vocational matters (see. e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 
186 (1997)), and that the weight of the medical evidence does not 
support these assertions.  As such, the Board must conclude that 
the criteria for assignment of a TDIU are not met.  While the 
record reflects that the Veteran is not employed as he is 
retired, the competent, probative evidence simply does not 
support a finding that the Veteran is unemployable due to his 
service-connected disabilities.

Under these circumstances, the claim for a TDIU must be denied.   
In reaching the conclusion to deny this claim, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


